EXHIBIT 10.11

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of June 9, 2003, by and
between California Micro Devices Corporation (the “Borrower”) and Silicon Valley
Bank (“Bank”).

 

1.    DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, a Loan and Security Agreement, dated June 17, 2002, as amended or
modified by a Loan Default Waiver Agreement dated October 21, 2002, and as may
in the future be amended or modified from time to time (the “Loan Agreement”).
The Loan Agreement provides for, among other things, a Committed Equipment Line
in the original principal amount of Three Million Five Hundred Thousand Dollars
($3,500,000) and a Committed Revolving Line in the original principal amount of
Three Million Five Hundred Thousand Dollars ($3,500,000), provided that the sum
of all advances under the Committed Equipment Line and the Committed Revolving
Line shall not exceed $5,000,000 at any time. Defined terms used but not
otherwise defined herein shall have the same meanings as set forth in the Loan
Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

 

2.    DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement. Additionally, Borrower has agreed
with Bank not to mortgage, pledge, hypothecate, or otherwise encumber any of its
Intellectual Property, pursuant to a Negative Pledge Agreement dated June 17,
2002.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”. Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents.”

 

3.    DESCRIPTION OF CHANGE IN TERMS.

 

A.    Modification(s) to Loan Agreement.

 

  1.   Letter (b) under Section 8.7 entitled “Financial Covenants” is hereby
amended to read as follows:

 

(b) Borrower will maintain as of the last day of each quarter: Tangible Net
Worth. A Tangible Net Worth of at least $5,800,000.

 

  2.   The following defined term under Section 13.1 entitled “Definitions” is
hereby amended to read as follows:

 

“Revolving Maturity Date” is July 31, 2003.

 

4.    CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

 

5.    NO DEFENSES OF BORROWER.  Borrower (and each guarantor and pledgor signing
below) agrees that, as of the date hereof, it has no defenses against paying any
of the Obligations.

 

6.    PAYMENT OF LOAN FEE.  Borrower shall pay Bank a fee in the amount of Two
Thousand Five Hundred Dollars ($2,500) (“Loan Fee”).

 

7.    CONTINUING VALIDITY.  Borrower (and each guarantor and pledgor signing
below) understands and agrees that in modifying the existing Indebtedness, Bank
is relying upon Borrower’s representations, warranties, and agreements, as set
forth in the Existing Loan Documents. Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged



--------------------------------------------------------------------------------

and in full force and effect. Bank’s agreement to modifications to the existing
Obligations pursuant to this Loan Modification Agreement in no way shall
obligate Bank to make any future modifications to the Obligations. Nothing in
this Loan Modification Agreement shall constitute a satisfaction of the
Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing. Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.

 

8.    CONDITIONS.  The effectiveness of this Loan Modification Agreement is
conditioned upon payment of the Loan Fee.

 

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:

 

CALIFORNIA MICRO DEVICES CORPORATION

     

BANK:

 

SILICON VALLEY BANK

By:  

/s/    R. GREGORY MILLER        

--------------------------------------------------------------------------------

      By:  

/s/    TOM SMITH        

--------------------------------------------------------------------------------

   

Name: R. Gregory Miller

Title: Chief Financial Officer

         

Name: Tom Smith

Title: Senior Relationship Manager